Title: 29th.
From: Adams, John Quincy
To: 


       Mr. Allen preach’d here to day. In the morning from Matthew VI. 33. But seek ye first the kingdom of God, and his righteousness, and all these things shall be added unto you. I liked the Sermon well enough, all but this Sentence. The antecedent to which the pronoun relative his here refers, is God. Surely those of the hearers who had studied Grammar, were not to be told this, and those who had not were probably ignorant of the meaning affixed to the words, antecedent, and pronoun relative. I thought, his prayer was exceeding good. His afternoon discourse was from John XIV: 27: Peace I leave with you, my Peace I give unto you: not as the world giveth, give I unto you. He seems to be fond of grammatical disquisitions, and talk’d about Synonimous terms, excepting that I was pleased with his speaking.
       Very moderate weather, and exceeding fine; more adapted to the month of April, than to the present Season.
      